                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PETER MENZEL,                                        Case No. 17-cv-05499-EMC
                                   8                     Plaintiff,
                                                                                             ORDER GRANTING IN PART AND
                                   9            v.                                           DENYING IN PART PLAINTIFF’S
                                                                                             MOTION TO RECONSIDER
                                  10    SCHOLASTIC, INC.,
                                                                                             Docket No. 136
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Currently pending before the Court is Mr. Menzel’s motion to reconsider regarding Rows

                                  15   50 and 51. The motion is hereby GRANTED in part and DENIED in part.

                                  16                 •   For each row, Scholastic did not dispute that it had exceeded the print run. Thus,

                                  17                     to that limited extent, Mr. Menzel is entitled to summary adjudication.

                                  18                 •   However, for each row, Scholastic did assert that it did not infringe by making

                                  19                     some copies prior to the invoice date. To that extent, Mr. Menzel’s motion for

                                  20                     summary judgment or adjudication is denied. See also Docket No. 135 (Order at

                                  21                     24) (stating that there is a question of fact on “whether Mr. Menzel ‘regularly

                                  22                     issued licenses despite being aware that the publication had already been printed,

                                  23                     or printed in part’”).

                                  24                 •   The Court reaffirms its prior ruling that Mr. Menzel’s motion for summary

                                  25                     judgment on the affirmative defense of copyright invalidity/unenforceability

                                  26                     (based on infringement before registration) is denied. See Docket No. 135 (Order

                                  27                     at 19) (noting that, “for Rows 50 and 51 of the SAC, the copyright registration for

                                  28                     the photograph is October 2007, and Mr. Menzel seems to be claiming
                                   1                  infringement based on a book published in 2002”). As the parties note, this only

                                   2                  impacts the issue of damages rather than liability. See Mot. at 2; Opp’n at 1.

                                   3          Based on the above, Rows 50 and 51 shall, as the Court previously held, proceed to trial.

                                   4          This order disposes of Docket No. 136.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: January 8, 2020

                                   9

                                  10                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
